Third District Court of Appeal
                               State of Florida

                         Opinion filed February 11, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1336
                         Lower Tribunal No. 10-62992
                             ________________


               Marbella Condominium Association Inc.,
                                    Appellant,

                                        vs.

              Citizens Property Insurance Corporation,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Abby Cynamon,
Judge.

     Danahy and Murray, P.A., and Michael A. Giasi (Tampa), for appellant.

      Methe & Rockenbach, P.A., and Kara Berard Rockenback (West Palm
Beach); Law Offices of Hoffman & Hoffman, P.A., and John D. Hoffman, for
appellee.


Before WELLS, LAGOA, and LOGUE, JJ.

     PER CURIAM.
      Affirmed. See 1500 Coral Towers Condo. Ass’n, Inc. v. Citizens Prop. Ins.

Corp., 112 So. 3d 541, 544-45 (Fla. 3d DCA 2013) (“Although the issue of

whether an insured has overcome the presumption of prejudice caused by late

notice is generally reserved for the trier of fact, it is appropriately raised on

summary judgment where, as in this case, the insured fails to present evidence

sufficient to rebut the presumption.”); Hope v. Citizens Prop. Ins. Corp., 114 So.
3d 457, 460 (Fla. 3d DCA 2013) (holding conclusory affidavits filed in response to

summary judgment motion failed “to rebut the presumption of prejudice to

Citizens where the passage of time has rendered Citizens unable to determine

exactly what current damage is directly attributable to Hurricane Wilma, and thus a

covered loss”).




                                        2